Citation Nr: 0308197	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  96-03 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chloracne secondary 
to Agent Orange exposure.

2.  Entitlement to service connection for skin cancer 
secondary to Agent Orange exposure.

3.  Entitlement to service connection for tinea pedis 
secondary to Agent Orange exposure.

4.  Entitlement to service connection for chronic irritant 
dermatitis secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active service from March 1965 to October 
1969.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  The Portland Oregon RO certified this appeal to the 
Board.  This case was previously remanded by the Board for 
additional development in March 1998.  The case is now, once 
more, before the Board for appellate review.

As noted in the July 2000 remand, in an October 1995 notice 
of disagreement (NOD), the veteran requested a personal 
hearing.  Consequently, the veteran was scheduled for a 
hearing at the RO in February 1996.  He subsequently 
rescheduled personal hearing dates set in April 1996 and June 
1997, apparently, due to his receipt of notification only 
days before the scheduled hearing date, and difficulties 
associated with transportation to the RO.  The veteran was 
most recently scheduled for a personal hearing in September 
1997, but failed to appear.  There is no indication of record 
that attempts were made by the veteran to reschedule this 
hearing date, or advise the RO of any impeding circumstances 
that would prevent his appearance.  In view of the foregoing, 
the Board is satisfied that the veteran's hearing request has 
been withdrawn. 

The Board again remanded the issues that are the subject of 
this decision in July 2000.  Review of the actions performed 
by the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran was initially represented by The American Legion 
but he executed a Power Of Attorney in November 2002 
designating the Veterans of Foreign Wars of the United States 
as his representative.  A service officer with that latter 
organization submitted written argument in April 2003.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  Chloracne, skin cancer, tinea pedis, and chronic irritant 
dermatitis were not manifest during service or within the 
initial post-service year, they have not been shown to be 
secondary to herbicide exposure, and they are not otherwise 
related to active service.


CONCLUSION OF LAW

Chloracne, skin cancer, tinea pedis, and chronic irritant 
dermatitis were not incurred in or aggravated by active 
service and they are not presumed to have been incurred 
therein.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that the RO did refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his service connection 
claims by various documents.  For example, the veteran was 
advised of the applicable criteria concerning claims based on 
exposure to herbicides by the November 1995 Statement of the 
Case (SOC), the May 1999 and January 2002 Supplemental SOCs, 
as well as the July 2000 Board remand.  The Board notes that 
the VCAA made no change in the statutory or regulatory 
criteria that govern presumptive service connection for 
herbicide exposure.  In addition, the SSOCs and Board remands 
indicated that VA would request any pertinent medical records 
identified by the veteran.  A supplemental SOC issued to the 
veteran in November 2002 included the pertinent regulation 
implementing VCAA.  38 C.F.R. § 3.159 (2002).  As such, the 
veteran was kept apprised of what he must show to prevail in 
his claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  Therefore, there is 
no further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require an 
additional medical examination in this case because the 
record currently before it contains sufficient medical 
evidence to make a decision, including the reports of the 
March 1995, November 1998, and April 2001 VA examinations.  
Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C. 
§ 5103A (West 2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. §3.303(a) 
(2002).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7,1975, and has a 
disease listed at 38 C.F.R.§3.309(e) (2002) shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§3.307(a)(6)(iii) (2002).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg.341-46 (1994); 61 Fed. 
Reg. 414421 (1996); and 64 Fed. Reg.59232 (1999); 67 Fed. 
Reg. 42600-42608 (2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); see 38 C.F.R. § 3.303(d) 
(1998).  Service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 
12 Vet. App. 164 (1999) which required that the veteran have 
a presumptive disease before exposure was presumed.).

Factual Background

The record before the Board contains a variety of service 
medical records, post-service VA outpatient records, VA 
examination reports and private treatment records, which will 
be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Based on a review of the claims folder, it appears that some 
of the veteran's service medical records (SMRs), including 
the separation examination report, are not available.  In 
cases such as these, the VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of this veteran's claim is 
undertaken with this duty in mind. 

On a pre-enlistment examination in March 1965, the veteran 
reported a medical history of "boils."  The examination 
report noted a normal clinical evaluation of the skin.  The 
remaining service medical records are negative for 
complaints, diagnosis, or treatment of a chronic skin 
disorder.

During an October 1984 VA evaluation for exposure to chemical 
toxins, the veteran reported recurrent itching and skin 
eruptions at the right ankle since his separation from 
service.  Current complaints included a rash on his leg.  A 
physical examination revealed the skin to be "clear 
throughout."  There were no lesions, but healed excoriations 
were noted over the right external malleolus.  Recurrent 
itching dermatitis of the right ankle was diagnosed.

In February 1995, the veteran filed a claim of entitlement to 
service connection for various disorders secondary to Agent 
Orange exposure, including skin cancer, and a skin rash on 
the right foot and arms.
 
On VA Agent Orange examination in March 1995, the veteran 
gave a history of skin lesions in the right temple area since 
1970, and indicated that a lesion recently began to increase 
in size.  He reported macular lesions on his back and legs 
since returning from Vietnam, which were "sometimes 
pustular."  The record notes a history of recurrent 
dermatitis on the lateral aspect of the right foot since the 
veteran's separation from service, which was present only 
during warm weather.  In addition, the veteran related that 
he tended to get blisters on his skin in various locations 
following exposure to the sun.

A physical examination showed an enlarging, slightly raised, 
lightly pigmented lesion in the right temporal area, 
measuring 21/2 centimeters by 1 centimeter.  A 3 centimeter by 
3 centimeter, slightly raised area of light brown pigmented 
skin was noted on the forehead.  This area displayed 
indefinite borders, scattered with clear areas inside.  There 
was a 11/2 centimeter by 11/2 centimeter, deeply pigmented lesion 
anterior to the right side of the face, just below the 
temporal lesion.  There were numerous pink, patulous lesions, 
measuring from 2 centimeters to 5 centimeters in diameter.  
One of these lesions was noted to be pustular at the time of 
the examination.  Scarring was noted at the site of previous 
lesions on the back.  There was no active dermatitis of the 
feet.  The examiner opined that the lesions observed on the 
veteran's face were potentially nevi and/or skin cancer.  

The diagnostic impression was lesions on the face possibly 
nevi and/or skin cancer, possibly secondary to Agent Orange, 
chloracne secondary to exposure to Agent Orange, and 
recurrent dermatitis of the right foot, probably fungal.  
Color photographs depicting areas of skin on the head and 
back, claimed as chloracne associated with Agent Orange 
exposure, were provided.  The examiner noted that the veteran 
was being referred to a dermatology clinic, as well as the 
surgical clinic for evaluation of the lesions on his face, 
particularly the enlarging lesion in the right temporal 
region. 

The Board remanded the case for further development in March 
1998.  In particular, the Board directed the RO to request 
the National Personnel Records Center (NPRC) to conduct 
another search for any additional service medical records 
relating to the veteran's period of military service which 
had not been associated with the claims folder, attempt to 
obtain all outstanding medical records reflecting post-
service treatment of the veteran's skin disorders, and to 
schedule a VA examination to determine the nature and 
severity of any skin disorders diagnosed.

In conjunction with the March 1998 remand, VA treatment 
records dated from March to June 1995 were associated with 
the veteran's claims folder in May 1998.  These records 
reflect that the veteran underwent an excision biopsy of a 
seborrheic keratosis of the skin of the right temple in April 
1998.  A pathology report dated later that month notes a 
diagnosis of pigmented solar keratosis.

In an October 1998 response to the RO's request for 
additional service medical records, including the veteran's 
separation examination report, NPRC reported that no 
additional records were available.

According to a November 1998 VA examination report, the 
veteran gave a history of exposure to Agent Orange during 
service in Vietnam, and indicated that he experienced a rash 
on his legs, arms, and hands with persistent itching since 
that time.  He reported that he tried "numerous things" for 
his athlete's foot, but nothing helped.  A physical 
examination revealed maceration, erythema, and scaling 
between the toes.  The veteran's skin was noted to be very 
dry all over with scattered excoriated papules and plaques.  
The diagnostic impression was tinea pedis, and chronic 
irritant dermatitis of the legs.

In a February 1999 addendum to the November 1998 VA 
examination report, the physician opined that the veteran's 
pre-service folliculitis was not aggravated by exposure to 
Agent Orange.  He explained that while Agent Orange can cause 
a specific type of acne, it does not cause or aggravate 
boils.  He further noted that "basal cell carcinoma and 
fungal infection are not a direct result of exposure to Agent 
Orange in Vietnam."  

In correspondence the following month, the physician 
clarified that folliculitis was not caused or aggravated by 
exposure to Agent Orange, and neither basal cell carcinoma of 
the face, nor fungal infection of the foot is directly 
related to Agent Orange exposure.

As noted the veteran's claim was remanded by the Board in 
July 2000.  The RO arranged for further VA examination 
consistent with the remand.

The veteran was examined by VA in April 2001.  The examiner 
noted that medical records had been reviewed.  The veteran 
reported his exposure to Agent Orange while in Vietnam.  The 
examiner noted that the veteran's entrance medical history 
noted a history of boils without further elaboration.  The 
veteran denied problems of the skin while in the military.  
He further indicated that he had problems with itching, 
especially of the right ankle and instep of the foot.  He 
stated that since leaving the military he had had a problem 
with vesicles forming in this area, which he described as 
consistent with a deep itch.  He has no history of severe 
acne.  The veteran was noted to have had a basal cell 
carcinoma excised in April of 1995.  The examiner noted 
erroneously that the veteran was service connected for skin 
cancer.

Physical examination showed maceration with scaling of the 
right instep of the foot as well as the right ankle.  
Scrapings for fungus were performed from the patient's right 
foot and ankle; these were KOH positive for dermatophytosis.  
The veteran was noted to be dermatographic on testing and 
have actinic damage of the face and upper back with multiple 
actinic keratoses.  There was no evidence of findings 
consistent with chronic chloracne or hypertrichosis.  There 
was no evidence of porphyria cutanea tarda.  There were no 
boils evident on examination.

The examiner diagnosed actinic damage consistent with the 
veteran's prior history of basal cell carcinoma.  The 
examiner noted that that it would be difficult to say that 
this was secondary to Agent Orange exposure, though, as the 
patient has had dramatic sun damage in the past and basal 
cell carcinoma and actinic keratoses are very common in 
veterans not exposed to Agent Orange.  The examiner also 
diagnosed dermatophytosis, KOH positive; it was noted that 
this was a quite common entity that occurs in patients 
without Agent Orange exposure.  A simple treatment with oral 
Lamisil would be beneficial and would likely clear the 
problem.  The examiner found no evidence of chloracne, 
hypertrichosis, or porphyria cutanea tarda, the three disease 
entities consistent with Agent Orange exposure. 
Dermatographism was also diagnosed; it was noted by the April 
201 VA examiner to be a form of hives, which is relatively 
common and could be controlled with oral antihistamines.

Analysis

Presumptive Service Connection based on Agent Orange Exposure

As noted above, a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  The veteran has a single 
diagnosis, on just one occasion, of such a disorder, 
chloracne in March 1995.  Pathology reports noted pigmented 
solar keratosis on the veteran's face and these lesions have 
been described as basal cell carcinoma; however, this 
particular type of skin cancer is not among those identified 
in 38 C.F.R. § 3.309(e).

Since the veteran served in Vietnam, exposure to herbicides 
there is presumed.  However, the first competent medical 
evidence showing a post-service skin condition is dated 
decades after the veteran's discharge from service, long 
after the requisite period for a grant of service connection 
chloracne on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

The March 1995 VA examiner diagnosed chloracne and attributed 
it to Agent Orange.  While the initial diagnosis was many 
years beyond the one-year presumption that applies under 
38 C.F.R. § 3.309(e), this impression is still medical 
evidence in support of a claim on a direct incurrence basis.  
Combee, supra.  However, the remaining medical evidence, to 
include reports of VA examinations in November 1998 and April 
2001, either does not comment upon the presence of chloracne 
or specifically finds - as in the latter examination - that 
the veteran does not currently have chloracne.  That is, the 
April 2001 skin examination ruled out a current diagnosis of 
chloracne.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability. 

As noted above, there is no evidence that chloracne or any 
other acneform disease consistent with chloracne became 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).  Absent a current 
diagnosis of chloracne, the preponderance of the evidence is 
clearly against the claim for service connection for the 
disorder.

Service Connection on a Proof of Direct Causation

The record indicates that a disability linked to reported 
Agent Orange exposure was not listed on the examination in 
1994.  The diagnostic impressions on VA examination in March 
1995 included lesions on the face possibly nevi and/or skin 
cancer, "possibly" secondary to Agent Orange, chloracne 
secondary to exposure to Agent Orange, and recurrent 
dermatitis of the right foot, probably fungal.  The Board 
notes that, with respect to statement that the contended 
causal links were possible, the Court has held on numerous 
occasions that medical opinions which are general, vague or 
inconclusive are of limited probative value.  See e.g., 
Morris v. West, 13 Vet. App. 94, 97 (1999) [diagnosis that 
appellant was "possibly" suffering from schizophrenia 
deemed speculative]; Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) [statement from physician about possibility of 
link between chest trauma and restrictive lung disease was 
too general and inconclusive to constitute material 
evidence]; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
[medical evidence which merely indicates that the alleged 
disorder "may or may not" exist is too speculative to 
establish the presence of the claimed disorder.  The Court 
has held that medical opinions which are speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak, supra.

As to the notation by the March 1995 and November 1998 VA 
examiners that the veteran has had recurrent skin lesions 
since service, it appears that these statements was noted on 
the basis of and with regards to the veteran's own self-
reported history only.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993) (a medical diagnosis is only as credible as the 
history on which it is based); see also Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (a diagnosis "can be no better 
than the facts alleged by the appellant").  Therefore, the 
Board concludes that the only evidence indicating that the 
onset of recurrent skin lesions was during service are his 
own statements.  In this regard, it should be pointed out 
that, while the veteran is competent to provide information 
regarding the symptoms he currently experiences and has 
experienced since military service, there is no indication 
that he is competent to comment upon diagnosis or the time of 
onset of his various skin diseases.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

According to the physician who conducted the November 1998 VA 
examination, the diagnostic impression was tinea pedis, and 
chronic irritant dermatitis of the legs.  The examiner's 
February 1999 addendum clarified that the veteran's pre-
service folliculitis was not aggravated by exposure to Agent 
Orange.  He explained that while Agent Orange can cause a 
specific type of acne, it does not cause or aggravate boils.  
He further noted, "basal cell carcinoma and fungal infection 
are not a direct result of exposure to Agent Orange in 
Vietnam."  In correspondence dated in March 1999, the 
physician clarified that folliculitis was not caused or 
aggravated by exposure to Agent Orange, and neither basal 
cell carcinoma of the face, nor fungal infection of the foot 
is directly related to Agent Orange exposure.

The April 2001 examination also lends no support to the 
veteran's contention that his various skin disorders are 
linked to herbicide exposure.  It was noted that it be 
difficult to say actinic damage was secondary to Agent 
Orange, given the veteran's history of sun exposure and their 
frequency in those not exposed to Agent Orange.  The examiner 
also noted that dermatophysosis and dermatographism were 
common in those not exposed to Agent Orange.  The physician 
added that the skin disorders consistent with Agent Orange 
were not in evidence.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for a skin condition, 
including chloracne, skin cancer, tinea pedis, or chronic 
irritant dermatitis, to include as secondary to Agent Orange 
exposure.  In so finding, the Board observes that the weight 
it places on a medical professional's opinion depends on 
factors such as the reasoning employed by the medical 
professional and whether or not, and the extent to which, he 
or she reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Further, it 
is the Board's responsibility to make such determinations.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

In finding that the preponderance of the evidence is against 
the veteran's claims for variously diagnosed skin diseases, 
the Board again notes that the medical evidence shows no 
current diagnosis of chloracne and the only competent 
evidence suggesting a causal link between the other skin 
diseases and service were either based upon the veteran's 
self-reported history or were too speculative in nature.  The 
April 2001 examiner, who reviewed the veteran's claims file, 
was unable to support the contended causal links, as the 
veteran had had dramatic sun damage in the past and had 
certain lesions that were quite common and occurred in 
patients without Agent Orange exposure.  That examiner found 
no evidence of chloracne, hypertrichosis, or porphyria 
cutanea tarda, the three disease entities consistent with 
Agent Orange exposure.  

In sum, the record is negative for any competent medical 
evidence showing a direct nexus or link between the veteran's 
current skin conditions and his service, to include Agent 
Orange exposure, such as a medical opinion linking them.  
Ideally, such an opinion would be based on a review of the 
record.  As a layperson, the veteran is competent to provide 
evidence describing the features or symptoms of an injury or 
illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
He is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  
Espiritu, supra.  Thus, his own testimony is not probative 
evidence that any of the skin symptoms he reports to have had 
shortly after service, or that are currently shown by medical 
evidence, are the result of his military service or of 
exposure to Agent Orange therein.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for chloracne, skin cancer, tinea pedis, 
and chronic irritant dermatitis, to include as secondary to 
Agent Orange exposure, is denied.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

